Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





CLAIM OBJECTION
5. 	Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 16-18 are rejected under 35 USC 102 as being clearly anticipated by Masahiro (Pub No. JP 2004260528).
Regarding claim 1, Masahiro discloses a method comprising: setting a bandwidth for receiving a desired channel of a frequency modulated (FM) broadcast signal based on measured signal properties of another channel that is immediately adjacent to the desired channel (Page. 2 Line 35-50: Select filter with a bandwidth for audio broadcasting receiving device based on the measurement of the adjacent channel interference signal) & (Page. 1 Line 5-10: FM radio broadcasting); and based on an inverse relationship between an indication of FM modulation level of the other channel and an amount for the setting of the bandwidth (Page. 2 Line 44-52: Setting bandwidth narrowed when adjacent channel interference increase & setting bandwidth widened when adjacent channel interference decrease- setting a bandwidth based om inverse relationship & Page. 2 Line 20-40: High modulation-signal Bandwidth filter setting for frequency modulating signal); and receiving the desired channel, including information carried by the FM broadcast signal, in response to setting the bandwidth based on the measured signal properties (Page. 2 Line 50-57: Receiving channel and frequency information based on bandwidth variable filter setting & Page. 3 Line 1-12) & (Abstract-Solution: Bandwidth filter setting for frequency modulating signal for a receiving channel- FM radio channel bandwidth based on the measured signal interference level).
Regarding claim 2, Masahiro remains as applied above and continue to discloses signal-processing circuitry measuring the signal properties including the indication of FM modulation level of the other channel (Page. 9: Para. 2-3: FM radio adjacent channel interference detection and receiving channel interference detection- signal properties).
Regarding claim 3, Masahiro discloses the signal properties include an indication of amplitude- level difference between a measured amplitude of the desired channel and a measured amplitude of the other channel (Page. 3 Para. 2: Amplitude correction and amplitude of the desired channel and a measured amplitude of the other channel).  
Regarding claim 4, Masahiro discloses the inverse relationship between an indication of FM modulation level of the other channel and the amount is characterized in that: based on a relatively large indication of FM modulation level of the other channel (Abstract- Solution: Adjacent channel disturbance based on modulated signal), the step of setting a bandwidth for receiving a desired channel includes setting a relatively narrow bandwidth (Abstract- Solution: Narrow bandwidth- when modulated disturbance signal value increase),; and whereas based on a relatively small indication of FM modulation level of the other channel, the step of setting a (Abstract- Solution: Wide bandwidth-when modulated disturbance signal value decrease).
Regarding claim 16, Masahiro discloses an apparatus (Fig. 1: FM radio device) comprising: circuitry to set a bandwidth for receiving a desired channel of a frequency modulated (FM) broadcast signal based on measured signal properties of another channel that is immediately adjacent to the desired channel (Page. 2 Line 35-50: Select filter with a bandwidth for audio broadcasting receiving device based on the measurement of the adjacent channel interference signal) & (Page. 1 Line 5-10: FM radio broadcasting);
and based on an inverse relationship between an indication of FM modulation level of the other channel and an amount the bandwidth is to be set (Page. 2 Line 44-52: Setting bandwidth narrowed when adjacent channel interference increase & setting bandwidth widened when adjacent channel interference decrease- set a bandwidth based om inverse relationship) & (Abstract-Solution: Bandwidth filter setting for frequency modulating signal); and FM-signal processing circuitry to receive the desired channel, including information carried by the FM broadcast signal, in response to setting the bandwidth based on the measured signal properties (Page. 2 Line 50-57: Receiving channel and frequency information based on bandwidth variable filter setting & Page. 3 Line 1-12) & (Abstract-Solution: Bandwidth filter setting for frequency modulating signal for a receiving channel-FM radio channel bandwidth based on the measured signal interference level).  
Regarding claim 17, Masahiro discloses the inverse relationship between an indication of FM modulation level of the other channel and the amount is characterized in that: based on a relatively large indication of FM modulation level of the other channel (Abstract- Solution: Adjacent channel disturbance based on modulated signal), the step of setting a bandwidth for (Abstract- Solution: Narrow bandwidth- when modulated disturbance signal value increase),; and whereas based on a relatively small indication of FM modulation level of the other channel, the step of setting a bandwidth for receiving a desired channel includes setting a relatively wide bandwidth (Abstract- Solution: Wide bandwidth-when modulated disturbance signal value decrease).
Regarding claim 18, Masahiro discloses circuitry to measure and generate the measured signal properties of one channel or a pair of channels that is immediately adjacent to the desired channel (Page. 3 Para. 2: Amplitude correction and amplitude of the desired channel and a measured amplitude of the other channel).  


	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-8 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Pub No. JP 2004260528) and further in view of Jin (Pub No. 2005/0074079). 
Regarding claim 7, Masahiro discloses an indication of FM modulation level of the other channel (Page. 1 Line 5-12: FM modulation of the adjacent channel).
Masahiro is silent regarding setting a bandwidth includes accounting for the signal properties as a function of a selected maximum bandwidth minus a function of both: amplitude- 
In a similar field of endeavor, Jin discloses setting a bandwidth includes accounting for the signal properties as a function of a selected maximum bandwidth minus a function of both (Para. 5: subtracting the estimated values of the magnitude of said RF interference from the signals in the corresponding remaining subchannels): amplitude- level difference between a measured amplitude of the desired channel (Para. 5: Determine the magnitude of the RF channel) and a measured amplitude of the other channel (Para. 5: Determine the magnitude of the neighboring channel).
	At the time of filling, it would have been obvious to use channel information to adjust bandwidth to control interference in the communicating channel. 
Regarding claim 8, Masahiro is silent regarding signal-processing circuitry measuring the signal properties as including one or more of the following: an indication of a measured amplitude of the other channel impacts spectrum corresponding to bandwidth control provided for the desired channel; an indication of amplitude-level difference between a measured amplitude of the desired channel; and a measured amplitude of the other channel.  
In a similar field of endeavor, Jin discloses signal-processing circuitry measuring the signal properties as including one or more of the following: an indication of a measured amplitude of the other channel impacts spectrum corresponding to bandwidth control provided for the desired channel; an indication of amplitude-level difference between a measured amplitude of the desired channel; and a measured amplitude of the other channel (Para. 5: subtracting the estimated values of the magnitude of said RF interference from the signals in the corresponding remaining sub-channels  & Determine the magnitude of the RF channel & Determine the magnitude of the neighboring channel) & (Para. 7).
At the time of filling, it would have been obvious to use channel information to adjust bandwidth to control interference in the communicating channel.
    	Regarding claim 19, Masahiro is silent regarding circuitry to measure the signal properties including an indication of a measured amplitude of the other channel impacting spectrum corresponding to bandwidth control provided for the desired channel; and wherein the circuitry to set a bandwidth accounts for measured signal properties of yet another channel that is immediately adjacent to and on another side of the desired channel.  
In a similar field of endeavor, Jin discloses circuitry to measure the signal properties including an indication of a measured amplitude of the other channel impacting spectrum corresponding to bandwidth control provided for the desired channel; and wherein the circuitry to set a bandwidth accounts for measured signal properties of yet another channel that is immediately adjacent to and on another side of the desired channel (Para. 5: subtracting the estimated values of the magnitude of said RF interference from the signals in the corresponding remaining sub-channels  & Determine the magnitude of the RF channel & Determine the magnitude of the neighboring channel) & (Para. 7).
At the time of filling, it would have been obvious to use channel information to adjust bandwidth to control interference in the communicating channel.
Regarding claim 20, Masahiro is silent regarding circuitry to measure the signal properties including at least two of the following: an indication of a measured amplitude of the other channel impacting spectrum corresponding to bandwidth control provided for the desired 
In a similar field of endeavor, Jin discloses circuitry to measure the signal properties including at least two of the following: an indication of a measured amplitude of the other channel impacting spectrum corresponding to bandwidth control provided for the desired channel; an indication of amplitude-level difference between a measured amplitude of the desired channel; and a measured amplitude of the other channel (Para. 7: Measured amplitude of the other channel corresponding to bandwidth) & (Para. 5: subtracting the estimated values of the magnitude of said RF interference from the signals in the corresponding remaining sub-channels  & Determine the magnitude of the RF channel & Determine the magnitude of the neighboring channel) 
At the time of filling, it would have been obvious to use channel information to adjust bandwidth to control interference in the communicating channel.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Pub No. JP 2004260528) and further in view of Whikehart (Pub No. 2010/0130152). 
Regarding claim 9, Masahiro is silent regarding the step of setting the bandwidth is performed by a FM radio receiver having circuitry which measures or estimates modulation of channels on each side of the desired channel.  
Whikehart discloses the step of setting the bandwidth is performed by a radio receiver having circuitry which measures or estimates modulation of channels on each side of the desired channel (Para. 33: Measures or estimates modulation of channels).  
At the time of filling, it would have been obvious to use modulation channel information to adjust bandwidth to control interference in the communicating channel.
Regarding claim 10, Masahiro is silent regarding the step of setting the bandwidth is performed by a FM radio receiver having circuitry which uses an amplitude of a possible-interfering channel regularly or continuously so as to provide an adaptive spectrum estimation.
Whikehart discloses the step of setting the bandwidth is performed by a FM radio receiver having circuitry which uses an amplitude of a possible-interfering channel regularly or continuously so as to provide an adaptive spectrum estimation (Para. 33: Measures or estimates modulation of channels) & (Para. 40: Measuring a modulation level; measuring an audio level; and measuring a frequency content).  
At the time of filling, it would have been obvious to use modulation channel information to adjust bandwidth to control interference in the communicating channel.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Pub No. JP 2004260528) and further in view of Zhang (Pub No. 2017/0201293). 
Regarding claim 11, Masahiro is silent regarding the signal properties include an indication of amplitude- level difference between a measured amplitude of the desired channel and a measured amplitude of the other channel, and wherein the step of setting the bandwidth is based on a limited range of the level difference, and thereby setting a maximum allowed bandwidth dependent on the range. 
Zhang discloses the signal properties include an indication of amplitude- level difference between a measured amplitude of the desired channel and a measured amplitude of the other channel (Para. 22: amplitude- level difference of two channel), and wherein the step of setting the bandwidth is based on a limited range of the level difference and thereby setting a maximum allowed bandwidth dependent on the range (Para. 18: Amplitude difference & Para. 42: setting a maximum allowed bandwidth).

Regarding claim 12, Masahiro is silent regarding bandwidth is based on minimum upper bandwidth parameter and a minimum lower bandwidth parameter.  
Zhang discloses bandwidth is based on minimum upper bandwidth parameter and a minimum lower bandwidth parameter (Para. 42: Setting bandwidth parameter for upper & lower bandwidth).  
At the time of filling, it would have been obvious to set the allowable bandwidth to minimize interference in the communicating channel.
Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Masahiro (Pub No. JP 2004260528).
Regarding claim 13, Masahiro discloses FM broadcast signal is used.
Masahiro is silent regarding the FM broadcast signal is used in a European region. However, it is obvious/ well known that the FM broadcast signal is used in a European region. FM signal is used to broadcast audio signals in a European region. 
Regarding claim 14, Masahiro discloses FM broadcast signal is used. Masahiro is silent regarding the FM broadcast signal is used in a North American. However, it is obvious/ well known that the FM broadcast signal is used in a North American. FM signal is used to broadcast audio signals in North American. 
Regarding claim 15, Masahiro discloses FM broadcast signal is used.
Masahiro is silent regarding the FM broadcast signal is used in a region of Asia. However, it is obvious/ well known that the FM broadcast signal is used in a region of Asia. FM signal is used to broadcast audio signals in a region of Asia. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648